Title: Eusebio Valli to Thomas Jefferson, 26 April 1816
From: Valli, Eusebio Giacinto
To: Jefferson, Thomas


          
            Mio Signore
            Trenton–N.–j. 26 Aprile 1816
          
          Il Sigr Botta mio compatriotta, ed amico, volendo procurarmi L’avvantaggio della di Lei preziosa conoscenza mi diede a quest’oggetto una Lettera per VS: che é quella, cui mi permetto di trasmetter le—Avrei desiderato grandemente d’esserne io stesso il portatore, ma mi trovo forzato a rimanere quá sino alla stagione della febbre gialla, per portarmi in allora su quei punti, ov’essa si presenterà——Doppo aver fatte Le mie ricerche su questa terribile malattia avró L’onore di presentar Le in persona i miei rispetti—
          Sono intanto con la piu profonda e sentita stima Di VS:
          
            Umilissimo Servitore
            Valli
          
         
          Editors’ Translation
          
            
              Sir
              Trenton–N.J. 26 April 1816
            
            My compatriot and friend Mr. Botta, wanting to procure for me the advantage of your inestimable acquaintance, gave me for this purpose a letter to you, which I permit myself to pass on to you—I greatly desired to deliver it, but I find myself forced to remain here until the yellow fever season, in order to travel then to those places where it will present itself—After I complete my research on this terrible disease I will pay my respects to you in person—
            Meanwhile, I remain with the deepest and most sincere esteem your
            
              Most Humble Servant
              Valli
            
          
        